DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on October 10, 2018.  Claims 1-20 are presently pending and are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 16, 2020 is in compliance with the provisions of 37 CFT 1.97 and accordingly considered by the Examiner.

Claim Objections
Claims 1, 8, 9, 12, 16 and 19 are objected to for the use of ‘via’ as it is not definitive of the claimed features.  Corrections are required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Claim 10  fails to distinctly claim the subject matter which applicants regard as the invention.  Specifically, the claim lacks antecedent basis for "the time".  Correction is required.

Allowable Claims
Subject to claim objections and rejections under 35 USC 112(b), claims 1-20 are allowed or deemed allowable.  The following is a reason for holding the claims allowable.

The claim feature o a controller opening a dog clutch of a secondary axle based upon a derivative of a speed of an electric machine, when considered in view of other claim features renders the claims novel and non-obvious in view of the prior art of record.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes U.S. Patent Publication Nos. 2020/0384978, 2010/0094519, 2019/0299766 and 2017/0274757, which relate to dog clutch operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/JAMES M MCPHERSON/Examiner, Art Unit 3669